In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-508 CV

____________________


FORD MOTOR CREDIT COMPANY, Appellant


V.


LONNIE BEAN AND FREDDIE BEAN, Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-172017




MEMORANDUM OPINION 
	On January 5, 2006, we notified the parties that the notice of appeal did not identify
a judgment or other appealable order.  The appellant filed a response but failed to identify
any authority in support of appellate jurisdiction.
	The notice of appeal seeks to appeal an order granting summary judgment as to one
of two defendants in the case.  The clerk's record does not contain an order of severance. 
The trial court has not signed its final judgment on the case.  No appealable order has been
signed by the trial court.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								        STEVE McKEITHEN
									     Chief Justice


Opinion Delivered February 2, 2006 
Before McKeithen, C.J., Kreger and Horton, JJ.